             Entered on Docket April 24, 2019

                                                             Below is the Order of the Court.


 1

 2                                                            ___________________
                                                              Christopher M. Alston
 3                                                            U.S. Bankruptcy Judge
                                                              (Dated as of Entered on Docket date above)
 4

 5

 6

 7
     _______________________________________________________________

 8

 9
     Christopher M. Alston
10   Bankruptcy Judge
11
     United States Courthouse
     700 Stewart Street, Suite 6301
12   Seattle, WA 98101
     206-370-5330
13

14                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
15

16
     In re                                            Chapter 7
17
     Ben Holman McIndoe ,                             Case No. 15-17388
18
                                                      ORDER OVERRULING OBJECTION TO CLAIM
19

20                                    Debtor.

21               This matter came before the Court on the Debtor’s Objection to Claim of Deutsche Bank
22   National Trust Company (the “Objection”) (ECF No. 268). For the reasons stated on the record
23   by the Court at the April 19, 2019 hearing, incorporated herein, it is hereby

24               ORDERED that the Objection is OVERRULED without prejudice.

25
                                                ///END OF ORDER///
26

27

28




     Order - 1


      Case 15-17388-CMA            Doc 284       Filed 04/24/19   Ent. 04/24/19 15:07:39           Pg. 1 of 1
